WASSERSTROM, Chief Judge.
Upon a jury trial in November 1978, defendant was found guilty of robbery in the first degree, armed criminal action and assault with intent to kill without malice. Defendant appeals on the sole ground that the jury was selected in a manner unconstitutionally discriminating against women in violation of Duren v. Missouri, 439 U.S. 357, 99 S.Ct. 664, 58 L.Ed.2d 579 (1979).
Defendant’s contention must be sustained. The state’s argument in opposition, by its own concession, has previously been rejected by this court. State v. Hawkins, 582 S.W.2d 333 (Mo.App.1979); State v. Donahue, 585 S.W.2d 160 (Mo.App.1979); State v. Beavers, 591 S.W.2d 215 (Mo.App.1979). We adhere to those rulings.
The judgment is reversed and the case remanded for a new trial.1
All concur.

. On remand, the parties and the trial court will want to consider whether the count charging armed criminal action should be withdrawn in view of Sours v. State, 593 S.W.2d 208 (Mo. banc 1980).